DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim 1 line 6 discloses “there is”.  The Office interprets this limitation as being deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 line 5 discloses “the direction”.  However, there is insufficient antecedent basis for this limitation.  It seems applicant meant “a direction”
Claim 20 line 12 discloses “a cable”.  Is this another cable different from that mentioned in claim 20 line 4?  The Office interprets them as the same limitations.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jennings GB 817476.

With the respect to claim 1, Jennings discloses apparatus for acting on an applied force, comprising: 
a cable unwinding/rewinding mechanism (36) having an attached cable (35), said cable (35) having applied force accepting structure (load at end of cable) and situated between said cable unwinding/rewinding mechanism and said applied force accepting structure;
a rotatable cable-guide (22-23,26) for controlling the direction of the applied force as said apparatus acts on the applied force, said cable-guide comprising two sheaves (22, 23), 
a support head (26) supporting said two sheaves, said support head comprising a support head pivot (32, 33), said support head pivot having a rotation axis (rotation axis through 33 and 32), 
said two sheaves each having a groove (grooves in pulleys), said grooves facing and adjacent to each other creating a confined space defining a cable channel (space between pulleys) that directs said cable causing said cable to redirect the applied force, said cable channel oriented perpendicularly to said rotation axis of said support head pivot (vertical channel is perpendicular to the rotation axis of the 32 , 33), 
wherein said cable-guide causes said cable to be maintained at a minimum of 90% contact (as shown in Figure 2) with said trunnion-sheaves at all angles of force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.  

Claim 2 (original) The apparatus, as recited in Claim 1 wherein said cable-guide is a trunnion-sheave.  

Claim 3 (original) The apparatus, as recited in Claim 2 wherein said trunnion-sheave is comprised of two sheaves (22, 23) forming a paired-sheave.  

Claim 6 (currently amended) The apparatus, as recited in Claim 3 wherein each of said sheaves rotates about its rotation axis in opposing direction to the other said sheave (one going clockwise while the other counterclockwise).  

Claim 7 (currently amended) The apparatus, as recited in Claim 6, wherein said trunnion- sheave causes said cable to be maintained at a minimum of 90% contact (as shown in Figure 2) with said trunnion-sheaves at all angles of force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.  

Claim 8 (original)The apparatus, as recited in Claim 1, wherein said cable winding/unwinding device is a winch (is a winch).  

Claim 9 (original) The apparatus, as recited in Claim 1, wherein said winch is attached to a tow truck (trailer).  

Claim 10 (currently amended) A cable guide device, comprising: 
a cable (35) having one end attached to a cable unwinding/rewinding device (36), another end of said cable having a force accepting structure (load), and 
a rotatable trunnion-sheave (22, 23) for directing said cable therebetween; said trunnion sheave comprising two sheaves (22, 23), a support head (26) supporting said two sheaves, said support head comprising a support head pivot (32,33), 
said support head pivot having a rotation axis (rotation axes for 32, 33),  
said two sheaves each having a groove (grooves in sheaves), said grooves facing and adjacent to each other creating a confined space defining a cable channel (space between pulleys or sheaves 22, 23) that directs said cable causing said cable to redirect the force applied to said cable, said cable channel oriented perpendicularly to said rotation axis of said support head pivot (vertical channel is perpendicular to rotational/pivot axes of 32, 33), 
said trunnion-sheave directing said cable so that when force is applied to said cable, said trunnion-sheave causes said cable to be maintained at a minimum of 90% contact (as shown in Figure 2) with said trunnion-sheaves at all angles of force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.  

Claim 12 (currently amended) The device, as recited in Claim 10 wherein each of said pair of sheaves rotates about its axis in opposing direction to the other (sheave rotate in opposite directions).  

Claim 14 (currently amended) The device, as recited in Claim 10, wherein said trunnion-sheave causes said cable to be maintained at a minimum of 90% contact (as shown in Figure 2) with said trunnion-sheaves at all angles of force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.  

Claim 15 (original) The device, as recited in Claim 14, wherein said cable winding/unwinding device is a winch (36 is winch).  

Claim 16 (original) The device, as recited in Claim 15, wherein said winch is attached to a support (flooring near paddle) on a tow truck (trailer).  

Claim 17 (original) The device, as recited in Claim 16, wherein said support has a storage space for said cable guide device (floor of trailer).  

Claim 18 (original) The device, as recited in Claim 17, wherein said support has a cover (steering wheel and dash provide covering) for said storage space for said cable guide device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings GB 817476.

With respect to claim 19, Jennings discloses the device, as recited in Claim 1, except wherein said structure for accepting a force applied to said other end of said cable is a hook.  
However, the Examiner takes Official Notice it was known in the winch art to have the end of the cable have a hook.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Jennings with a hook end for securing the load.  

Claim 20 (currently amended) A trunnion-sheave winch-apparatus for object recovery, comprising: 
a winch (36) having a winch drum (drum of 36), a cable (35), 
a rotatable trunnion-sheave (22, 23, 26) for controlling the direction of an applied force (load) on said cable as said winch-apparatus acts on the applied force, said trunnion-sheave housed by a support head (26), said support head comprising a support head pivot (32, 33), said support head having a rotation axis (pivot axes of 32, 33), said trunnion-sheave being a pair of sheaves (22, 23) having their circumferences mutually tangent, a cable (35) inserted into a cable channel (space between sheaves) formed by the space between said pair of sheaves, said cable attached to the winch drum at one end and an attachment device (at end of cable) attached to its other end for connection to an object to be recovered, said cable channel oriented perpendicularly to said rotation axis (perpendicular to pivot axes) of said support head pivot, said trunnion-sheave causing said cable to be maintained at a minimum of 90% contact (as shown in Figure 2) with said trunnion-sheaves at all angles of force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.  

Jennings does not disclose a hook.

However, the Examiner takes Official Notice it was known in the winch art to have the end of the cable have a hook.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Jennings with a hook end for securing the load.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 6-10, 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654